NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE GONZALEZ MARTINEZ,                         No.    20-70764

                Petitioner,                     Agency No. A205-315-279

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Jose Gonzalez Martinez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for cancellation of

removal and asylum, withholding of removal, and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review factual findings for substantial evidence. Conde Quevedo v. Barr, 947 F.3d

1238, 1241 (9th Cir. 2020). We review de novo the legal question of whether a

particular social group is cognizable, except to the extent that deference is owed to

the BIA’s interpretation of the governing statutes and regulations. Id. at 1241-42.

We dismiss in part and deny in part the petition for review.

       As to cancellation of removal, we lack jurisdiction to review the

discretionary determination that Gonzalez Martinez did not show exceptional and

extremely unusual hardship to his qualifying relatives. See 8 U.S.C.

§ 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

The petition does not raise a colorable legal or constitutional claim over which we

retain jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Martinez-Rosas, 424 F.3d at

930.

       Gonzalez Martinez does not raise and therefore waives any challenge to the

determination that the harm he experienced in Mexico did not rise to the level of

persecution. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

       The BIA did not err in concluding that Gonzalez Martinez did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular


                                          2                                   20-70764
social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). Substantial evidence

supports the determination that Gonzalez Martinez otherwise failed to establish the

harm he fears would be on account of a protected ground. See Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”).

      Thus, Gonzalez Martinez’s asylum and withholding of removal claims fail.

      In light of this disposition, we do not reach Gonzalez Martinez’s remaining

contentions regarding his asylum and withholding of removal claims. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts are not required to

decide issues unnecessary to the results they reach).

      Substantial evidence supports the BIA’s denial of CAT relief because

Gonzalez Martinez failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




                                           3                                    20-70764
      To the extent Gonzalez Martinez contends the IJ or BIA failed to consider

evidence or otherwise erred in analyzing his claims, we reject his contentions as

unsupported by the record.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         4                                   20-70764